A>T7,0B &
John Brown

From:                            R. Scott Shearer <shearerlegal@yahoo.com>
Sent:                            Thursday, February 12, 2015 9:57 AM
To:                              John Brown
Subject:                         Emergency motions to extend brief, PDR's
Attachments:                     Picturel.jpg; Picture2.jpg; Picture3.jpg; Picture4.jpg; MP- shearer, robert MRI report
                                 01-01-15.pdf                                                           ^          (



Dear Mr. Brown,


       I am writing to request an emergency motion to extend time to file brief in the case of Juan Balderas v.
State of Texas No. AP-77,036 (past due January 20) and emergency motions to extend time to file PDR in the
cases of Raymond Buchanan PD-0063-15 and Wydell Dixon PD-0064-15, 0065, 0066, 0067 (both currently due
February 16). I am currently in the hospital. The hospital information is as follows:
College Station Medical Center                                                          „„,        NLfcD IN
1604 Rock Prairie Road                                                                  C0URT 0F CRIMINAL APPEALS
So^^nn
(979)764-5100 TX7?845                                                                            FEB 12 "'"
                                                                                                        2015
Room 282
                                                                                        Abel Acosta, Clerk
        The saga with my foot began in October of last year. Iwore some ill-fitting boots which rubbed a spot
on the bottom of my foot that was the site of an old plantar wart. This caused an infection of the foot,
(picture 1). The first doctor successfully treated the surface infection with antibiotics. However, two
abscesses remained on the bottom of the foot, (picture 2). Treatment was attempted with 2 different sets of
antibiotics and then 2 outpatient surgeries to pack the abscesses. Even though 2 cultures turned up negative,
treatment proved unsuccessful, (picture 3). In January, I was given an MRI (see attached) and it was
discovered that the infection had spread into the bones ("Osteomyelitis"). On February 9th Iwas admitted to
the hospital and on February 10th I underwent surgery. The two sesamoid bones on the bottom of my foot
were removed along with about a % inch of bone from the joint and portions of diseased tendon. This
morning the culture from the bones came back positive for staph. They are running further tests to determine
if the infection is MRSA, an antibiotic resistant form of staph infection. I have been given multiple IV
antibiotics at the hospital, (picture 4). I was told this morning that upon my release from the hospital, I will be
required to undergo a further 6 weeks of IV antibiotics at home and will have an external catheter for this
purpose. I will also be non-weight bearing with respect to the foot
        Since October, I have seen 1 physician's assistant, 1 general outpatient surgeon, 1 podiatrist, 2
pathologists and 1 endocrinologist. This does not include the physician staff at the hospital. I have also lost 20
pounds. Since October I have not been able to walk except for short distances and only with difficulty.
Because of the throbbing pain, I cannot sit down either unless my foot remains elevated. I have been able to
work on a limited basis by using a computer while lying in bed. I was able to complete and file a pro bono PDR
in the case of Valdemar Bautista (PD-1657-14) on January 28. However, I have discovered that writing in bed
is a much slower process than writing at my desk. As a result of this limitation, as well as the time required to
visit doctors, grogginess from medication, and the disruptions in my sleep, I have fallen behind schedule with
my briefs. Iestimate that the Balderas brief is approximately 85% done. The Buchanan PDR is 50% complete
and the Dixon PDR I have not yet begun. I would appreciate any further time that could be given to complete
these tasks and I thank you for your kind attention to this matter.

Sincerely,

R.Scott Shearer